DETAILED NON-FINAL OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments
This office action is in response to the amendment of June 22, 2022, which amendment has been ENTERED.  It is noted that claims 13 and 14 are newly-added, and, that claims 1-14 are currently pending.
Please note that this application has been re-docketed to a different examiner.  As a result, although the remarks with the amendment of June 22, 2022 have been carefully considered, they are moot in view of the new rejections set forth below.
Please, also, note that any mention of a line number of a claim in this office action refers to the claims as they appear in the official claim listing in the image file wrapper (IFW), not to any claim as it may be reproduced below.
The drawings of March 16, 2020 are hereby accepted as FORMAL.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “radar unit” in claims 1, 6, and, 8, in which “unit” is the nonce term.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Overall, independent claim 1 is indefinite and unclear as to whether only the “third axis” is employed when the “vehicle is moving,” or, whether all three recited axes are used when the “vehicle is moving,” noting especially lines 9-11 of the claim.  For purposes of examination, the claim language on lines 9-11 of claim 1 is taken as it is written, presumed as claiming that only the “third axis” is employed when the “vehicle is moving.”
Similarly, overall, independent claim 8 is indefinite and unclear as to whether only the “third axis” is employed when the “vehicle is moving,” or, whether all three recited axes are used when the “vehicle is moving,” noting especially lines 5-7 of the claim.  For purposes of examination, the claim language on lines 5-7 of claim 8 is taken as it is written, presumed as claiming that only the “third axis” is employed when the “vehicle is moving.”
Overall, independent claim 1 is indefinite and unclear as to what is meant by “misalignment” of a “radar unit” in that there term, “radar unit” is vague as to what is encompassed, and, in that misalignment in the usual and ordinary sense of the term usually applies to the radar antenna.  Claim 1 fails to mention anything about a radar antenna.  Thus, it is unclear in claim 1 what “determination” (line 7) is being made.  Substantially the same remarks apply to independent claim 8, as well as to each dependent claim that mentions “misalignment” (claims 3, 4, 7, 9, 10, and 12-14).
On line 2 of dependent claim 2, the claim language “generally vertical” is indefinite and unclear in context in that this claim language could mean “usually vertical” or “substantially vertical.”
Regarding claim 5, the phrase "such as" ( “such as the output of a vehicle speed sensor or is to determine from the accelerometer when the vehicle is moving” on lines 2-4) renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  The claim 5 phrase, “such as the output of a vehicle speed sensor or is to determine from the accelerometer when the vehicle is moving” is taken as being alternative options introduced by “such as.”
Overall, dependent claim 6 is indefinite and unclear in context as to whether “a radar unit” on line 1 is the same “radar unit” as on line 1 of independent claim 1, or whether it is a different “radar unit.”  In either case, the claim language must be amended to clarify this point.
On line 3 of dependent claim 6, “the radar unit” lacks clear antecedent basis as to whether it takes “a radar unit” on line 1 of claim 6 as antecedent, or, takes “a radar unit” on line 1 of independent claim 1 as antecedent.  In either case, the claim language must be amended to clarify this point.
Dependent claim 10 is indefinite and unclear in context in that it contradicts independent claim 8, from which it depends.  Particularly, claim 8 recites that the “two axes” are employed “when the vehicle is stationary,” but claim 10 recites that “two axes” are employed “when the vehicle is moving.
On lines 2-3 of dependent claim 13, the phrase, “at a time the vehicle stops and is turned off” is indefinite and unclear in context in that there are two actions (i.e., stopping and turning off) which cannot be performed at a single “time.”  Thus, it is unclear what is meant by this claim language.
On lines 2-3 of dependent claim 14, the phrase, “at a time the vehicle stops and is turned off” is indefinite and unclear in context in that there are two actions (i.e., stopping and turning off) which cannot be performed at a single “time.”  Thus, it is unclear what is meant by this claim language.
Overall, dependent claim 14 is indefinite and unclear as to what is meant in context by the “processor” being “arranged to” perform certain listed functions.  What is meant by the “processor” being “arranged to” perform an action?  Perhaps, “configured to” was meant.
Each of dependent claims 2-7 and 14 is unclear, at least, in that it depends ultimately from unclear, independent claim 1.
Each of dependent claims 9-13 is unclear, at least, in that it depends from unclear, independent claim 8.

Potentially-Allowable Subject Matter
Claims 1 and 10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The text of independent claim 1 is as follows:
“Claim 1 (Original) Apparatus for detecting misalignment of a radar unit of a vehicle, the apparatus comprising: * an accelerometer arranged to determine the acceleration of the radar unit along three axes, and having an output for a signal indicative of the acceleration; and * a processor arranged coupled to the output of the accelerometer; in which the processor is arranged to determine the misalignment based on the acceleration measured by the accelerometer, and in which the determination of the misalignment is made: * about two axes, if the vehicle is stationary; and * about a third axis perpendicular to the two axes when the vehicle is moving.”  (Bold added).
Looking, first, to independent claim 1, none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.  Claim 1 is interpreted according to the presumed meaning of claim 1 as set forth in section 10 above.
The text of independent claim 8 is as follows:
“Claim 8 (Original) A method of detecting misalignment of a radar unit of a vehicle, comprising determining the acceleration of the radar unit along three axes, and determining the misalignment based on the acceleration, in which the determination of the misalignment is made: * about two axes, if the vehicle is stationary; and * about a third axis perpendicular to the two axes when the vehicle is moving.”  (Bold added).
Looking, next, to independent claim 8, none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.  Claim 8 is interpreted according to the presumed meaning of claim 8 as set forth in section 10 above.
Claims 2-7 and 9-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Citation of Prior Art of General Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Brown et al (‘592) is of general interest for the disclosure relating to using a inertial measurement unit in the alignment of sensors on vehicles.
Steinbuch et al is of general interest for the disclosure relating to determining the misalignment of a radar sensor on a vehicle.
Tazartes et al (‘637) is of general interest for the disclosure relating to the measurement of the physical deformation of a vehicle.
Each of Gaboury (‘871) and Mills et al (‘870) is of general interest for the disclosure relating to the alignment of a radar sensor on a vehicle.
Jaklitsch et al (‘121) is of general interest for the disclosure relating to the use of gyroscopes in boresighting.
Hoshizaki (‘264) is of general interest for the disclosure related to the use of accelerometers in alignment.
Buell et al (‘674) is of general interest for the disclosure related to the use of accelerometers in a Doppler heading attitude reference system.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/BERNARR E GREGORY/Primary Examiner, Art Unit 3648